The opinion of the court was delivered, May 26th 1870, by
Thompson, C. J.
— The question presented in this case is single, and not difficult. The Act of the General Assembly of the 3d of March 1870, entitled “An Act providing for the health and safety of persons employed in coal-mines,” provides for the appointment by*the governor of three coal-mine inspectors, for the counties of Luszerne and Carbon, upon the recommendation of a board of examiners to be appointed by the Court of Common Pleas of Luzerne county. The 14th section of the act provides for these appointments to be made by the governor “ upon the passage of this act,” but only upon the recommendation of the board of examiners. The examiners must be appointed by the court before they can recommend persons for appointment as inspectors. The difficulty *101in the minds of the respondents, the judges of the Common Pleas of Luzerne county, lies in the following provision contained in the section. It says, “ the examiners provided for in this act shall be appointed by the judges at the first term of the court in each year,” and as the act did not pass until after the first term of the court in Luzerne county had passed, they were of opinion that they had no power to appoint until the first term of the court in 1871, and they therefore declined to appoint.
This construction would defeat what seems to have been the manifest intention of the legislature in passing the act; namely, that it should go into operation immediately upon its passage. This very clearly appears in various provisions of the act. In the 14th section the governor is required “ upon the passage of the act,” subject of course to the time which may be required for the preliminary action of the board of examiners, to appoint the inspectors provided for in the act. This does not consist with the idea of waiting until another year to enable the court to appoint examiners at the first term. In the 4th section there is a provision requiring action by the inspectors in superintending the construction or sinking of slopes or outlets in mines requiring them, which are to be constructed within four months after the passage of the act, on penalty of inability to the owners to employ miners and workmen unless in certain contingencies mentioned. This shows that it was designed that inspectors should be appointed for this and other purposes at once. So in the requirement that the inspectors shall he on hand to inspect the causes of loss of life when it occurs by explosion*» in mines. This is to be their duty from and after the passage of the act, as it goes into operation from and after its passage ; and so in regard to the 15th section • of the Schuylkill Act. It is to expire on the 1st of June 1870, when inspectors are to be appointed by the courts, under the provisions of the 14th section of this act, for Schuylkill, Dauphin, Northumberland and Columbia counties. If no appointment of examiners can be made in Luzerne county, because the first term of the court for the present year has passed by, it is likely the same thing exists in regard to those counties. Is it likely that such a cause of delay could have been a possible contingency in the legislative mind? We think not. As already said, the intention is manifest, not only in the provisions mentioned, hut in many others in the act — nay, throughout the entire act — that it was to go into full operation as soon as the organization of its machinery would permit. We must therefore construe the seemingly incongruous provisions noticed, so as to harmonize with the general intent manifested in the whole enactment. We can do so without violence to any portion of it, we think, by holding the provision in question applicable to future years and not to the present. For the fraction of this year ensuing the passage of *102this act, the organization and appointment of the examiners mentioned were not referred to any period, excepting to the first term of the court after the passage of the act; thereafter, it is to be at the first term of the court in the year. This view enables the governor to appoint inspectors as required by the act, and put the intended reform of the mining police in operation. In this way, and in this alone, can the provisions of the act be harmonized, and the manifest intention of the legislature carried out. We may thus make the statute effectual for the purposes intended. Dwarris on Stat. 514-17, says, “ wherever a power is given by statute, everything necessary to the making it effectual is given by implication.” We must, we think, enter judgment for the Commonwealth on the demurrer, and award a peremptory mandamus against respondents.
Ordered accordingly.